Citation Nr: 1230015	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  01-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include tinea versicolor.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

4.  Entitlement to service connection for a skin disability, to include tinea versicolor.

5.  Entitlement to an annual clothing allowance.  

6.  Entitlement to an initial evaluation in excess of 30 percent for tinea pedis with onychomycosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter came to the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2000 rating decision, the RO granted entitlement to service connection for athlete's foot (claimed as jungle rot), assigning a 10 percent disability rating, effective May 19, 2000.  The Veteran perfected an appeal.  In a January 2012 supplemental statement of the case (SSOC), the RO assigned a 30 percent disability rating to tinea pedis with onychomycosis (previously athlete's foot), effective May 19, 2000.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a December 2001 decision, entitlement to an annual clothing allowance was denied.  The Veteran perfected an appeal.

In April 2007, the Veteran testified at a Board hearing before the undersigned with regard to the issues of entitlement to an initial increased rating for tinea pedis with onychomycosis and entitlement to an annual clothing allowance.  These issues were remanded by the Board in August 2008.  

In a February 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for PTSD and tinea versicolor.  A notice of disagreement was filed in February 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.  The Veteran requested a Board hearing; however, he withdrew his hearing request in a May 2012 submission.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Thus, the Veteran's claim for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD.

In March 2005, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was received appointing DAV as the Veteran's representative.  Such representation was revoked in May 2008.  In May 2008, a VA Form 21-22a, Appointment of Individual as Claimant's Representative, was received appointing a private attorney, Virginia A. Girard-Brady, as his representative.  In an April 2012 submission, the Veteran's private attorney (Virginia Girard-Brady) revoked representation of the Veteran.  Thus, the Veteran is proceeding unrepresented.  

In October 2011, a memorandum from DAV was received claiming entitlement to an increased rating for hemorrhoids on behalf of the Veteran.  However, as DAV was not the Veteran's designated representative at that time, such claim is not accepted.  38 C.F.R. § 3.155 (2011).  The Veteran is free to submit an increased rating claim if he so desires.

The issues of entitlement to an annual clothing allowance and entitlement to service connection for tinea versicolor, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a March 1975 rating decision, the RO denied entitlement to service connection for a skin rash.  Notice was issued to the Veteran in April 1975; the Veteran did not file a notice of disagreement.  

2.  In an April 1988 notice letter, the RO reiterated to the Veteran that his claim had been denied and was final.  The Veteran attempted to disagree; however, in  June 1988 the RO advised the Veteran that his disagreement was not accepted and that additional evidence was needed.  The Veteran did not appeal that decision.

3.  In a June 1991 rating decision, the RO denied entitlement to service connection for PTSD.  Notice was issued to the Veteran; he did not file a notice of disagreement.  

4.  In an October 1996 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for skin rash.  The RO issued notice to the Veteran, but the Veteran did not file a notice of disagreement.

5.  In an October 2000 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for PTSD.  Notice was issued to the Veteran that same month; the Veteran did not file a notice of disagreement.

6.  In a May 2003 rating decision, the RO denied entitlement to service connection for tinea versicolor.  The Veteran filed a notice of disagreement in June 2003 and a statement of the case was issued in August 2004, but the Veteran did not file a timely substantive appeal.  

7.  Additional evidence received since the RO's October 2000 decision, which determined that new and material evidence had not been received to reopen the claim of service connection for PTSD, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

8.  Additional evidence received since the RO's May 2003 decision, which denied service connection for tinea versicolor, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a skin disability, to include tinea versicolor.

9.  There is no competent evidence of a current diagnosis of PTSD.

10.  An acquired psychiatric disability was not manifested in service, cannot be presumed to have manifested therein, and is not otherwise due to the Veteran's active service.

11.  Tinea pedis with onychomycosis is manifested by dryness and itchiness affecting 5 percent of the entire body, but is not productive of constant itching; extensive lesions; disfigurement; nervous or systemic manifestations; and, does not require corticosteroids or other immunosuppressive drugs


(CONTINUED ON THE NEXT PAGE)



CONCLUSIONS OF LAW

1.  The March 1975, June 1988, June 1991, October 1996, October 2000, and May 2003 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the RO's October 2000 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received since the RO's May 2003 decision, and the claim of service connection for a skin disability, to include tinea versicolor, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  The criteria for entitlement to a rating in excess of 30 percent for tinea pedis with onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes (DC) 7806, 7813 (2001, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen previously denied service connection claims.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims for PTSD and tinea versicolor.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the merits of his initial increased rating claim, service connection was established prior to enactment of the VCAA.  In December 2007, a VCAA letter was issued to the Veteran pertaining to his claim for an initial increased rating.  In March 2007, a VCAA letter was issued to the Veteran with regard to his claim of service connection for PTSD.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 2007 notice pertaining to PTSD provided notice with regard to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, 19 Vet. App. at 486.  Although the present appeal also involves an initial increased rating issue, VA believes that the Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the increased rating claim for tinea pedis with onychomycosis, but there has been no notice of the types of evidence necessary to establish an effective date, as it pertains to the increased rating issue.  Despite the inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  The Veteran has been advised of the evidence necessary to support his increased rating claim.  Since the Board concludes below that the preponderance of the evidence is against entitlement to an increased rating, any questions as to the appropriate effective date to be assigned are rendered moot. 

Likewise, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless with regard to the initial increased rating claim.  Although the notice provided to the Veteran in December 2007 was not given prior to the first AOJ adjudication of the claim, the notice was provided subsequent to the August 2007 Board Remand.  The contents of the VCAA notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  Therefore, to decide the appeal would not be prejudicial to the claimant.  

The Board acknowledges that the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

With regard to the increased rating claim, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2007, prior to the issuance of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Nonetheless, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.

During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the August 2007 Remand with regard to the tinea pedis with onychomycosis issue.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records.  This is pertinent for the Veteran's PTSD claim as well.  An August 2011 RO Memorandum reflects that a portion of the Veteran's service records are unavailable and the Veteran was notified of this in August 2011 correspondence; however, it is not clear what records are missing as there are service treatment records from his period of active service.  In any event, in light of any missing service records, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has undergone several VA examinations pertaining to his tinea pedis with onychomycosis.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the initial increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In September 2011, he underwent a mental health VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating claim for tinea pedis with onychomycosis and the merits of the PTSD and acquired psychiatric disability issues.

New & Material Evidence

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

PTSD

In March 1991, the Veteran filed a claim of service connection for PTSD.  The Veteran's DD Form 214 on file reflects that he served as a wireman in Vietnam.  A May 1991 VA examination of record reflects a diagnosis of schizoaffective disorder, and VA outpatient treatment records dated 1988 to 1990 do not reflect a diagnosis of PTSD.  In a June 1991 rating decision, the RO denied entitlement to service connection for PTSD on the basis of no diagnosis and the failure to submit any evidence in support of claimed stressors.  The RO issued notice to the Veteran.  The Veteran did not file a notice of disagreement, thus the RO's decision is final.  38 U.S.C.A. § 7105.

In May 2000, the Veteran filed a claim to reopen.  VA outpatient treatment records were associated with the claims folder dated December 1997 to August 2000 which do not reflect a diagnosis of PTSD.  In an October 2000 rating decision, the RO determined that new and material evidence has not been received to reopen the claim, and issued notice to the Veteran.  The Veteran did not file a notice of disagreement, thus the RO's decision is final.  Id.  

In October 2006, the Veteran filed a claim to reopen, and in a February 2008 rating decision the RO confirmed and continued the prior denial.  The following appeal ensued.  

In support of his claim to reopen, VA outpatient treatment records have been associated with the claims folder which do not reflect a diagnosis of PTSD.  At the September 2011 VA examination, the Veteran reported to the VA examiner that he served 13 months in Vietnam and was exposed to ambushes, mortars, and rockets, and he reported that he lost fellow GI's to friendly artillery fire.  

This new evidence is material and it relates to an unestablished fact necessary to substantiate the merits of the claim - claimed stressors in support of his claim of service connection.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The March 2007 VCAA letter included information concerning direct service connection as to the claimed issue.  The discussion in the December 2011 supplemental statement of the case essentially considered the Veteran's claim on the merits.  Additionally, the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Tinea versicolor

In February 1975, the Veteran filed a claim of service connection for 'skin rash.'  Service treatment records reflects treatment for tinea versicolor in April and May 1970.  In a March 1975 rating decision, the RO determined that post-service medical records did not show a skin condition.  Notice was issued to the Veteran.  The Veteran did not file a notice of disagreement, thus the RO's decision is final.  38 U.S.C.A. § 7105.

Pursuant to a claim to reopen, in an October 1996 rating decision the RO determined that new and material evidence had not been received to reopen the claim of service connection for skin rash.  VA outpatient treatment records associated with the claims folder do not reflect a skin condition.  The Veteran was informed of the RO's determination.  The Veteran did not file a notice of disagreement, thus the RO's decision is final.  Id.

In March 2002, the Veteran filed a claim to reopen.  In a May 2003 rating decision, the RO denied entitlement to service connection for tinea versicolor on the basis that an April 2003 VA examination did not shown tinea versicolor.  Again, the RO issued noticed to the Veteran.  In June 2003, the Veteran filed a notice of disagreement and in August 2004 a statement of the case was issued.  In the statement of the case, the RO acknowledged an April 2002 diagnosis of tinea corporis; however, determined that this was not related to any tinea versicolor in service.  In November 2004, the Veteran submitted a substantive appeal; however, it was not timely filed, thus his appeal was not perfected.  Thus, the RO's decision is final.  38 U.S.C.A. § 7105(d)(3).

In November 2007, the Veteran filed a claim to reopen, and in a February 2008 rating decision the RO confirmed and continued the prior denial.  The following appeal ensued.  

In support of his claim to reopen, VA outpatient treatment records dated in February 2008 reflect treatment for seborrheic dermatitis and asteatotic eczema.  A June 2011 VA examination report reflects diagnoses of tinea cruris and mild seborrheic dermatitis involving the scalp.  

This new evidence is material and it relates to an unestablished fact necessary to substantiate the merits of the claim - diagnoses of skin disabilities which were not previously of record.  Again, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for a skin disability, to include tinea versicolor, is reopened.  38 U.S.C.A. § 5108.  The merits of this claim is addressed in the Remand below.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran asserts that he has PTSD due to experiences in Vietnam.  The Veteran had active service from March 1969 to October 1970, and he had 1 year and 7 days of service in Vietnam.  His DD Form 214 reflects that his MOS was 'wireman.'  He received the Vietnam Campaign Medal, National Defense Service Medal, and Vietnam Service Medal.  The Veteran is not in receipt of a medal indicative of combat service.  

In support of his claim of service connection for PTSD, the Veteran asserts that his unit was exposed to ambushes, mortars, and rockets, and he reported that he lost fellow GI's to friendly artillery fire.  

The Board notes that despite the Veteran's assertions of incidents in Vietnam, the medical evidence of record does not contain a diagnosis of PTSD.  

VA outpatient treatment records on file from 1988 to 2010 do not reflect a diagnosis of PTSD, but rather reflect psychiatric diagnoses other than PTSD which will be discussed below.  

In September 2011, the Veteran underwent a VA mental health examination.  The examiner noted the Veteran's claimed stressors and experiences in Vietnam.  The examiner found that a diagnosis of PTSD did not conform to the DSM-IV criteria.  The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner commented that review of VA records reveal at least a decade of treatment for alcohol abuse with no diagnosis of PTSD.  In addition, two VA nursing screens in October 2006 and November 2007 reflect that the Veteran flatly denied symptoms of PTSD.  Finally, results of objective psychological testing the Veteran completed did not support his symptom reports.  Thus, the examiner concluded that it is less likely than not that the Veteran suffers from PTSD due to military service.  

As PTSD has not been diagnosed per DSM-IV criteria, entitlement to service connection for PTSD must be denied.

Acquired psychiatric disability

Per Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009), the Board has also determined whether the Veteran is entitled to service connection for an acquired psychiatric disorder, other than PTSD.

An October 1970 Report of Medical Examination conducted for separation purposes reflects that his 'psychiatric' state was clinically evaluated as normal.  

The earliest medical evidence of a psychiatric disability was in May 1991 when the Veteran underwent a VA examination to assess whether he had PTSD.  The examiner diagnosed schizo affective disorder.

VA outpatient treatment records reflect diagnoses of depressive disorder and polysubstance dependence.  

The September 2011 VA examiner diagnosed alcohol dependence and depressive disorder not otherwise specified with anxiety.  The examiner opined that his alcohol dependence and depression are not as likely as not due to military service.  The opinion was rendered after a review of the Veteran's claims file, subjective complaints, and examination findings.

The evidence of record does not reflect that an acquired psychiatric disability manifested during the Veteran's period of active service or is due to his period of active service.  Based on the medical evidence of record, there is no indication that an acquired psychiatric disability was present on examination conducted for separation purposes in October 1970, and a psychiatric diagnosis was not rendered until May 1991, over two decades after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Likewise, a VA examiner reviewed the claims folder and examined the Veteran and opined that his acquired psychiatric disability was not due to active service.  Moreover, there is no contrary opinion or other competent evidence of record.  There is no basis for granting service connection for an acquired psychiatric disability.  

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As will be discussed in detail below, effective August 30, 2002, VA amended the rating criteria for evaluating disabilities of the skin pursuant to 38 C.F.R. § 4.118. 

The Board notes that the VA General Counsel has held that pursuant to Supreme Court and Federal Circuit precedent, when a new regulation is issued while a claim is pending before VA, VA must first determine whether the regulation identifies the types of claims to which it applies.  If the regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-2003 (November 19, 2003). 

In any event, the Board notes that the retroactive reach of the amended regulations under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date. 

Effective October 23, 2008, VA amended a portion of the rating criteria pertaining to the skin pertaining to the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 for all applications for benefits received by VA on and after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 28, 2008, his claim will only be evaluated under the rating criteria in effect prior to and made effective from August 30, 2002.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The RO has assigned the 30 percent rating for the Veteran's tinea pedis with onychomycosis under the analogous criteria for dermatophytosis.  See 38 C.F.R. § 4.118, Diagnostic Code 7813. 

As noted, the rating criteria for evaluating disabilities of the skin were revised, effective August 30, 2002.  Under the criteria in effect prior to August 30, 2002, dermatophytosis was to be rated as eczema in accordance with 38 C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2001).  Under Diagnostic Code 7806, eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area warranted a noncompensable rating; eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area warrants a 10 percent evaluation; eczema with constant exudation or itching, extensive lesions, or marked disfigurement warrants a 30 percent evaluation; and eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or which is exceptionally repugnant warrants a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001). 

Under the criteria that became effective August 30, 2002, papulosquamous disorders with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrant a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7822 (2011). 

The revised version of Diagnostic Code 7813 provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011). 

While acknowledging the criteria and amendments pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected skin disability has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

Under the revised version of Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

Additionally, under Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near-constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817 (2011). 

For both the period prior to and from August 30, 2002, the Veteran's service-connected skin disability is rated as 30 percent disabling.  With respect to the former version of Diagnostic Code 7806, the evidence shows no nervous or systemic manifestations of the disability prior to August 30, 2002.  The VA examination reports and VA outpatient treatment records do not reflect that the 
disability was productive of ulceration or extensive exfoliation.  The September 2001 VA examination report reflects that his disability was mainly manifested by dry scaly skin, peeling, itchiness, and smelly feet, with toenails blackened and nail loss.  The disability was generally confined to the feet and toes, but with fungal lesions affecting the ankle areas and up to the knees and groin.  There was no documentation of extensive exfoliation or crusting or exceptional repugnance from the disorder.  The evidence of record also does not reflect marked disfigurement.  In sum, the evidence does not more nearly approximate the criteria for an increased rating under the former rating criteria for the period prior to August 30, 2002. 

As previously noted, the retroactive reach of the revised skin disorders regulations under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change, or August 30, 2002.  Therefore, an increased rating is not warranted under the revised regulations for the period prior to August 30, 2002. 

The Board has considered other diagnostic codes for possible application; however, there is no diagnostic criteria that could provide for a disability rating in excess of 30 percent for the period prior to August 30, 2002.  Although the former version of Diagnostic Code 7811 provides for a 100 percent evaluation for active tuberculosis luposa, the Veteran's service-connected skin disability has not been diagnosed as tuberculosis luposa; therefore, Diagnostic Code 7811 is not for application in this case.  Therefore, an increased rating is not warranted under the former regulations for the period beginning August 30, 2002. 

With respect to the revised rating criteria, the maximum rating available under Diagnostic Codes 7806 and 7822 is 60 percent; however, the medical evidence does not show that more than 40 percent of the entire body or exposed areas is affected, nor that the Veteran requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  An April 2003 VA examination report reflects that he was using Spectazole cream 1 percent to apply to his tinea pedis/onychomycosis asteatotic eczema.  A June 2011 VA examination report reflects that he uses ammonium lactate 12 percent lotion, desonide .05 percent lotion, and hydrocortisone 1 percent lotion.  The VA examination reports and VA outpatient treatment records do not reflect that corticosteroids or immunosuppressive drugs have been prescribed.  The June 2011 VA examination report also reflects that the tinea pedis/onychomycosis/tinea cruris involves about 5 percent of the Veteran's entire body; thus, not close to the 40 percent necessary to warrant a 60 percent rating.  

Turning to Diagnostic Code 7817, the Board notes that the evidence of record since August 30, 2002, is negative for therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy, and is negative for any systemic manifestations (such as fever, weight loss, and hypoproteinemia) related to the Veteran's service-connected tinea pedis with onychomycosis.  Thus, an evaluation in excess of 30 percent for the period beginning August 30, 2002, is not warranted under Diagnostic Code 7817. 

Accordingly, because the preponderance of the evidence is against the claim for a higher initial rating for tinea pedis with onychomycosis on a schedular basis, the benefit-of-the- doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected tinea pedis with onychomycosis is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

While the evidence reflects that the Veteran has been unemployed since 2009, the evidence of record reflects that such unemployment is due to a nonservice-connected condition, bronchitis.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected tinea pedis with onychomycosis, which as discussed above is correctly rated as no more than 30 percent disabling.  Service connection for hemorrhoids is also in effect.  However, that disability is rated as zero percent disabling.  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran meets the required percentage criteria.  Nor does the record suggest that the Veteran's service-connected tinea pedis with onychomycosis (nor his service-connected hemorrhoids) preclude employment so as to warrant a referral to the Director of Compensation and Pension for extraschedular consideration.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent, the appeal is allowed.

New and material evidence having been submitted, the claims of entitlement to service connection for a skin disability, to include tinea versicolor, is reopened.  To this extent, the appeal is allowed

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a disability rating in excess of 30 percent for tinea pedis with onychomycosis is denied.


REMAND

Tinea versicolor

As detailed hereinabove, service treatment records do reflect April and May 1970 complaints of spots breaking out on the Veteran's neck and a diagnosis of tinea versicolor.  An April 2002 treatment record from Steven Mackey, M.D., reflects scaling and irritation on the Veteran's chest and back present for several months.  The examiner commented that it was pruritic.  The impression was significant tinea corporis.  VA outpatient treatment records dated in February 2008 reflect treatment for seborrheic dermatitis and asteatotic eczema.  A June 2011 VA examination report reflects diagnoses of tinea cruris and mild seborrheic dermatitis involving the scalp.  In light of the current diagnoses of skin disabilities, the Veteran should be afforded a VA examination to assess the nature and etiology of any skin disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, updated VA outpatient treatment records should be obtained from the Central Alabama VA Medical Centers (VAMCs) from April 8, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Clothing allowance

In August 2007, the issue of entitlement to an annual clothing allowance was remanded by the Board in order to afford the Veteran a VA examination to assess whether the medications taken for tinea pedis with onychomycosis cause any irreparable damage to the Veteran's outer garments.  It was instructed that the examiner was to comment on whether medication prescribed for the Veteran's service-connected tinea pedis with onychomycosis has resulted in irreparable damage to the Veteran's socks and shoes.  

The Veteran underwent a VA examination in June 2011.  The Veteran told the VA examiner that he was recently issued socks and new shoes from VA.  The examiner did not comment on the effects medication has on his socks and shoes.  

Although it appears that a clothing allowance may have been allowed, the claims folder does not contain any documentation addressing this issue.  Likewise, the October 2011 and January 2012 supplemental statements of the case do not list entitlement to an annual clothing allowance as an issue, and such issue was not recertified to the Board.  Virtual VA also does not contain any documentation pertaining to the clothing allowance issue.

The agency of original jurisdiction (AOJ) should clarify whether an annual clothing allowance has been granted, and associate pertinent documentation with the claims folder.  If an annual clothing allowance has not been granted, the AOJ should comply with the instructions in the August 2007 Board Remand, to include obtaining an opinion from a VA examiner as to whether medication prescribed for the Veteran's tinea pedis with onychomycosis has resulted in irreparable damage to the Veteran's socks and shoes.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Central Alabama VAMCs from April 8, 2010.

2.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of any current skin disability, to include tinea versicolor.  It is imperative that the claims folder, to include service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current skin disability had its clinical onset in service or is otherwise related to service, to include tinea versicolor diagnosed in service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  Consideration should be given to the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

3.  The AOJ should clarify whether an annual clothing allowance has been granted, and associate pertinent documentation with the claims folder.  If an annual clothing allowance has not been granted, the AOJ should comply with the instructions in the August 2007 Board Remand, to include obtaining an opinion from a VA examiner as to whether medication prescribed for the Veteran's tinea pedis with onychomycosis has resulted in irreparable damage to the Veteran's socks and shoes.

4.  After completion of the above, the Veteran's claim of service connection for a skin disability, to include tinea versicolor should be readjudicated based on the entirety of the evidence, and, if necessary, the claim for a clothing allowance, should be readjudicated based on the entirety of the evidence.  If either of the benefits sought are not granted in full, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


